IN THE COURT OF APPEALS OF IOWA

                                  No. 16-1221
                               Filed July 6, 2017


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

EDWARD N. SHORTER,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Jasper County, Steven J.

Holwerda, District Associate Judge.



      A defendant appeals his conviction for escape from custody claiming

insufficient evidence to support his conviction. AFFIRMED.



      Jesse A. Macro Jr. of Macro & Kozlowski, L.L.P., West Des Moines, for

appellant.

      Thomas J. Miller, Attorney General, and Darrel Mullins, Assistant Attorney

General, for appellee.



      Considered by Vogel, P.J., and Doyle and McDonald, JJ.
                                         2


VOGEL, Presiding Judge.

       Edward Shorter appeals from his conviction following a bench trial for the

crime of escape from custody, in violation of Iowa Code section 719.4(1) (2016).

He claims there was insufficient evidence to support his conviction.

       A challenge to the sufficiency of the evidence supporting a conviction is

reviewed for the correction of errors at law. State v. Huser, 894 N.W.2d 472, 490

(Iowa 2017).

       We consider the evidence in the record “in the light most favorable
       to the State, including all reasonable inferences that may be fairly
       drawn from the evidence.” We will, however, consider all evidence
       in the record, including evidence that does not support the verdict.
       Evidence raising only “suspicion, speculation, or conjecture is not
       substantial.”

Id. (citations omitted).

       Iowa Code section 719.4(1) provides:

              A person convicted of a felony, or charged with or arrested
       for the commission of a felony, who intentionally escapes, or
       attempts to escape, from a detention facility, community-based
       correctional facility, or institution to which the person has been
       committed by reason of the conviction, charge, or arrest, or from
       the custody of any public officer, public employee, or any other
       person to whom the person has been entrusted, commits a class
       “D” felony.

       Shorter admits he was committed by the director of the Iowa Department

of Corrections to the Newton Correctional Release Center. Shorter notes the

Correctional Release Center is a minimum security facility without locked doors

or fences and the inmates are permitted to go outside of the building to the

exercise yard.    On appeal, he claims this facility cannot be classified as “a

detention facility, community-based correctional facility, or institution” because of

the lack of physical barriers preventing inmates from leaving.
                                          3


       In rejecting this argument, the district court stated:

       The defendant was committed to the Correctional Release Center
       based on his felony conviction.          The Release Center is
       unquestionably part of an “institution” or “correctional facility,” as
       defined by Iowa Code [section] 904.206. Although the Correctional
       Release Center does not have the “constraints” of the Newton
       Correctional Facility, the defendant was committed to its custody or
       confined to its location. The defendant was still committed to the
       facility even if he was not physically constrained or restrained
       because he was still subject to its rules and regulations. The
       defendant intentionally departed the facility without authority and
       without any temporary release or limited liberty for work release,
       furlough program, or trustee status.

Iowa Code section 904.102 provides the Iowa Department of Corrections is

“responsible for the control, treatment, and rehabilitation of offenders committed

under law to the following institutions: . . . 8. Newton correctional facility.”

(Emphasis added.)       Section 904.206 provides: “The correctional facility at

Newton shall be utilized as a correctional facility.        The facility may include

minimum security facilities and violator facilities pursuant to section 904.207.”

       The Correctional Release Center is the minimum security portion of the

Newton Correctional Facility, which is an institution with the department of

corrections. The physical barriers surrounding a facility have no impact on the

classification of the facility. When Shorter left the facility without permission, he

committed the crime of escape from custody. We affirm Shorter’s conviction.

       AFFIRMED.